IN RE: Misc. No. 20-088 (GAG) ~:~

CORONA VIRUS (COVID19) PUBLIC EMERGENCY

Case 3:20-mc-00088-GAG Document 3 Filed 03/15/20 Page 1 of1

UNITED STATES DISTRICT COURT
DISTRICT OF PUERTO RICO

 

 

ORDER CONCERNING PROCEEDINGS =
BEFORE THE UNITED STATES DISTRICT COURT OF PUERTO RICO

The United States District Court for the District of Puerto Rico is closely monitoring the evolving

circumstances presented by the outbreak of the COVID-19. Guidance from public health officials suggest
that one of the most effective ways to protect against the spread of this virus is to limit exposure,
particularly to persons at higher risk of developing serious COVID-19 illness.

Although the number of cases in Puerto Rico is now low, there is a real possibility that the outbreak
will expand exponentially. Therefore, given the severity of risk posed to the public, it is ORDERED that,
effective immediately, and until March 30, 2020:

1:

5.

6.

All civil and criminal non-jury trials, hearings and conferences scheduled before any district or
magistrate judge, including any associated deadlines, are CONTINUED, pending further order of
the Court. The ongoing trials in US v. Nazario, 18-cr-574(JL), and US v Digregorio-Godoy, 18-
cr-431(GAG), however, will continue as scheduled. See a/so, Order of March 13, 2020, Misc. No.
20-88(GAG) at Docket No. 2 (suspending all jury trials from March 16 — May 29, 2020).

The Magistrate Judge on duty will remain available to hold initial appearances, arraignments,
bond hearings, and detention hearings.

All grand jury proceedings will continue as scheduled, pending further order of the Court.
Questions concerning grand jury scheduling should be addressed to the United States Attorney's
Office.

The time period of the continuances implemented by this Order will be excluded under the Speedy
Trial Act, 18 U.S.C. §§3161, et seq., as the Court specifically finds that the ends of justice served
by ordering the continuances outweigh the best interests of the public and the defendants’ right
to a speedy trial.

The Clerk’s office will remain open with essential personnel only. All other employees will
telework.

Electronic filings will continue to be made through the CM/ECF system.

This Order will remain in effect until further order of the Court.

IT IS SO ORDERED.

In San Juan, Puerto Rico, this 15" day of March 2020.

Lrud».. A bby,

Gustavo A. Gelpi
Chief United States District Judge

 
